Citation Nr: 0718832	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-03 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for impotency, to 
include as secondary to a service-connected disorder.

2.  Entitlement to an increased evaluation for service-
connected post-traumatic stress disorder, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1969 to April 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).

The issue of entitlement to an increased evaluation for post-
traumatic stress disorder (PTSD) is addressed in the Remand 
portion of the decision below and is remanded to the RO via 
the Appeals Management Center in Washington, D.C.


FINDING OF FACT

The weight of the evidence of record shows that the veteran's 
impotency has been aggravated by his service-connected 
diabetes mellitus type 2.


CONCLUSION OF LAW

Impotency is aggravated by service-connected diabetes 
mellitus type 2.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent regulations concerning VA's duties to notify and 
assist were recently amended, and VA has issued regulations 
implementing these amendments.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Without 
deciding whether VA's duties to notify and to assist have 
been satisfied in the present case, the Board concludes that 
it may proceed with adjudication of the veteran's claim. This 
is so because the Board is taking action favorable to the 
veteran by granting the issue on appeal.  As such, this 
decision poses no risk of prejudice to the veteran. See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established on a secondary 
basis for a disability that is shown to be proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.; Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc) (additional disability resulting 
from aggravation of a nonservice-connected disorder by a 
service-connected disorder is also compensable under 38 
C.F.R. § 3.310).

VA outpatient treatment records beginning in January 2001 and 
February 2001 note that the veteran reported experiencing 
impotency since 1997.  Initially, the condition was thought 
to be caused by the veteran's psychiatric medications.  
However, those medications were temporarily stopped, and the 
impotency continued.  VA records through May 2004 continue to 
show that the veteran experiences chronic impotency.

The record essentially contains three opinions as to the 
relationship between the veteran's diabetes mellitus and his 
impotency.  While all of these opinions agree that the two 
disorders are related, they differ as to whether that 
relationship is a causal one, or one of aggravation.  In June 
2001, a VA physician noted that the veteran's diabetes 
mellitus and his atenolol (heart medication) was more than 
likely causing his impotency.  A private physician concluded 
in February 2004 that the veteran's impotency was directly 
due to his diabetes mellitus.  Finally, a VA examiner, who 
had noted during the September 2003 VA examination that it 
was unlikely that the veteran's impotency was related to his 
diabetes mellitus, modified that opinion in May 2004 to state 
that although the impotency was not due to the diabetes 
mellitus, it was likely that the veteran's impotency was 
aggravated by the diabetes mellitus.  

After review of the evidence, the Board affords the most 
weight to the May 2004 VA examiner's opinion.  It is 
conclusive, based in review of the veteran's entire medical 
history through his claims file, and provides a rationale for 
its conclusion.  Conversely, the June 2001 opinion appears 
speculative, as the treatment record notes other possible 
causes including the veteran's beta blocker prescription, and 
both it and the February 2004 private opinion fail to cite 
any current clinical findings, or note that the veteran's 
objective medical history had been reviewed.  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999); see also Black v. Brown, 
5 Vet. App. 177, 180 (1995).  While the Board may not ignore 
a medical opinion, it is not error for the Board to favor the 
opinion of one competent medical expert over that of another; 
rather, it is the Board's duty to assess the credibility and 
probative value of evidence, and it may assign greater 
probative weight to one medical opinion than to another.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Ultimately, the Board concludes that the veteran's impotency 
is currently aggravated by his PTSD.  Accordingly, service 
connection for impotency, as secondary to diabetes mellitus, 
is warranted.


ORDER

Service connection for impotency, as secondary to a service-
connected disorder, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.


REMAND

VA's duty to assist includes obtaining VA medical treatment 
records that are material to the issues on appeal.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (holding that a remand 
is necessary to acquire VA medical treatment records that are 
material to the issue on appeal because VA is deemed to have 
constructive knowledge of certain documents generated by VA 
agents or employees).  Review of the veteran's claims file 
shows that his claim for an increased evaluation for PTSD was 
filed in May 2004; however, the VA treatment records 
associated with the claims file only date through May 2005.  
As such, the veteran's VA treatment records from the latter 
two years of the appeal period are not associated with the 
claims file, and must be obtained.

Additionally, pursuant to 38 C.F.R. § 3.327(a) (2006), 
examinations will be requested whenever VA determines, as in 
this case, that there is a need to verify the severity of a 
disability.  See also 38 C.F.R. § 3.159 (2006).  In this 
case, the veteran asserts that his PTSD has increased in 
severity, citing his Global Assessment of Functioning (GAF) 
score of 45 on discharge from inpatient psychiatric treatment 
in May 2005.  However, the few interim and cursory 
psychiatric treatment records have given GAF scores of 70, in 
November 2004, and 58, in May 2005.  To that end, no 
comprehensive evaluation of the veteran's psychiatric 
symptomatology has been undertaken since his the September 
2002 VA PTSD examination. VA's duty to assist includes 
providing a new medical examination when a veteran asserts or 
provides evidence that a disability has worsened and the 
available evidence is too old for an adequate evaluation of 
the current condition.  See Weggenmann v. Brown, 5 Vet. App. 
281, 284 (1993); see also 38 C.F.R. § 3.326 (a) (2006).  

Accordingly, the issue of entitlement to an increased 
evaluation for PTSD is remanded for the following actions:

1.  The RO must attempt to obtain, and 
associate with the claims file, all VA 
treatment records that have not 
previously been associated with the 
veteran's VA claims folder.  
Specifically, this includes any VA 
outpatient and/or inpatient psychiatric 
treatment records dated in May 2005 
through the present.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, 
after making reasonable efforts to 
obtain named records the RO is unable 
to secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  
The veteran must then be given an 
opportunity to respond.  

2.  Once the treatment records 
described above have been obtained and 
associated with the claims file, the 
veteran must be afforded the 
appropriate VA examination to determine 
the current severity of his service-
connected PTSD.  The claims file and a 
copy of this Remand must be made 
available to and reviewed by the 
examiner.  The examiner must provide 
accurate and fully descriptive 
assessments of all psychiatric 
symptoms.  The examiner must comment 
upon the presence or absence, and the 
frequency or severity, of the following 
symptoms due to PTSD: depressed mood; 
anxiety; suspiciousness; panic attacks; 
sleep impairment; memory loss; 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
difficulty in understanding complex 
commands; impaired judgment; impaired 
abstract thinking; disturbances of 
motivation or mood; suicidal ideation; 
obsessional rituals which interfere 
with routine activities; intermittently 
illogical, obscure, or irrelevant 
speech; impaired impulse control; 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances; impairment in thought 
processes or communication; delusions 
or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living; and 
disorientation to time or place.  The 
examiner must also enter a complete 
multiaxial evaluation, and assign a GAF 
score, together with an explanation of 
what the score represents in terms of 
the veteran's psychological, social, 
and occupational functioning.  A 
complete rationale for all opinions 
must be provided.  The report prepared 
must be typed.  

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for 
the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must indicate whether any 
notice that was sent was returned as 
undeliverable.

4.  After the development requested has 
been completed, the RO must review the 
claims file to ensure that the 
directives of this Remand have been 
complied with.  If any deficiencies are 
found, the RO must implement corrective 
procedures at once.

5.  Once the preceding actions have been 
completed, the claim for entitlement to 
an increased evaluation for PTSD must be 
readjudicated.  If the issue on appeal 
remains denied, a supplemental statement 
of the case must be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


